Citation Nr: 1543187	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  08-35 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot/toenail disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a headache disability.

3.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a right elbow disability.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to August 1978 and from January to August 2003.

These matters come before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO denied the Veteran's petition to reopen claims of service connection for bilateral foot/toenail impairment and headaches and denied entitlement to service connection for GERD, left knee impairment, residuals of right knee anterior cruciate ligament reconstruction, and residuals of a right elbow injury.

The Veteran testified before the undersigned at a March 2015 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

The Board notes that the most recent signed power of attorney form (VA Form 21-22) in his file is dated in May 2014 and appoints Disabled American Veterans as his representative.  However, this form was not acknowledged by that organization and is invalid.  Thus, a November 2008 Form 21-22 appointing the American Legion as the Veteran's representative is controlling and this organization remains the Veteran's representative.

The issue of entitlement to service connection for a traumatic brain injury has been raised by the record during the March 2015 Board hearing (see page 28 of the hearing transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This case was also developed on the matters of service connection for sleep apnea, thyroid and kidney disability, and an increased rating for hypertension.  Following issuance of a statement of the case in January 2014, the Veteran did not perfect the appeal.  See 38 C.F.R. § 20.200 (2014) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.)  

The underlying issues of entitlement to service connection for a bilateral foot/toenail disability and a headache disability and the issues of entitlement to service connection for a bilateral knee disability and a right elbow disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In March 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim of service connection for a gastrointestinal disability.

2.  The Veteran's claims of service connection for a bilateral foot/toenail disability and a headache disability were originally denied in a January 1982 rating decision on the basis that there was no medical evidence of any foot/toenail or headache disability.

3.  Evidence received since the January 1982 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claims of service connection for a bilateral foot/toenail disability and a headache disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, with respect to the issue of entitlement to service connection for a gastrointestinal disability, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The RO's January 1982 rating decision that denied the claims of service connection for a bilateral foot/toenail disability and a headache disability is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

3.  The evidence received since the January 1982 decision is new and material and sufficient to reopen the claims of service connection for a bilateral foot/toenail disability and a headache disability.  38 U.S.C.A. §§ 5107(b), 5108 (West 2014); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id. 

In the present case, it was acknowledged on the record during the March 2015 Board hearing that the Veteran wished to withdraw from appeal his claim of service connection for a gastrointestinal disability.  As the Veteran has withdrawn the appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal, and the appeal as to this issue is dismissed.

II. Petition to Reopen

A. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In light of the Board's favorable decision in reopening the claims of service connection for a bilateral foot/toenail disability and a headache disability, the claims are substantiated and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

B. Analysis

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claims of service connection for a bilateral foot/toenail disability and a headache disability in a January 1982 rating decision.  The basis for this decision was essentially that there was no evidence to support any element of service connection, to include no medical evidence of any foot/toenail disability or headache disability.  The Veteran was notified of this decision, he did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the January 1982 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent new evidence received since the January 1982 denial includes a December 2008 letter from Rophé Adult & Pediatric Medicine and an April 2014 VA podiatry note which includes diagnoses of cluster headaches, hallux valgus, hammertoe, tinea pedis, and onychomycosis.  In light of the evidence of foot/toenail problems and headaches in the Veteran's service treatment records and the lay reports of a continuity of foot/toenail and headache symptomatology in the years since service, the additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran may have a current bilateral foot/toenail disability and headache disability which are related to service.  In this regard, evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  As discussed below, the evidence triggers VA's duty to provide VA examinations to assess the nature and etiology of any current foot/toenail disability and headache disability.  The evidence is, therefore, new and material, and the claims of service connection for a bilateral foot/toenail disability and a headache disability are reopened.


ORDER

The appeal as to the issue of entitlement to service connection for a gastrointestinal disability is dismissed.

As new and material evidence has been received, the claim of service connection for a bilateral foot/toenail disability is reopened, and the appeal of this issue is granted to this extent only.

As new and material evidence has been received, the claim of service connection for a headache disability is reopened, and the appeal of this issue is granted to this extent only.


REMAND

VA is obligated to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In the present case, the December 2008 letter from Rophé Adult & Pediatric Medicine, the April 2014 VA podiatry note, a June 2014 VA physical medicine rehabilitation note, and an April 2015 examination report from V. M. Jones, M.D. include diagnoses of cluster headaches, hallux valgus, hammertoe, tinea pedis, onychomycosis, bilateral degenerative joint disease of the knees, right cubital tunnel syndrome, and right olecranon bursitis.  Thus, there is competent evidence of current bilateral foot/toenail, headache, bilateral knee, and right elbow disabilities.

Service treatment records include various reports of and treatment for foot, toenail, headache, and knee problems dated between July 1975 and July 2003.  The Veteran also contends that he first injured his right elbow during his first period of service while doing infantry training.  At that time, he was reportedly required to fall to the ground with his weapon above his head and his elbow struck the ground on numerous occasions.  He has indicated that his headaches began in service after hitting his head due to a fall from a net on the side of a ship.  Medical records also indicate that he injured his right elbow and right knee in February 2004 and March 2005, respectively, while on training with the Marine Corps Reserve.  There are lay statements of record indicating that foot/toenail symptoms, headaches, knee symptoms, and right elbow symptoms have continued in the years since service.

In sum, there is competent evidence of current bilateral foot/toenail, headache, bilateral knee, and right elbow disabilities, in-service foot/toenail, headache, knee, and right elbow problems in service, and a continuity of symptomatology in the years since service.  Such evidence suggests that the claimed disabilities may be related to service.  Hence, VA's duty to obtain examinations as to the nature and etiology of any current foot/toenail disability, headache disability, knee disability, and right elbow disability is triggered.  Such examinations are needed to obtain  medical opinions as to the etiology of the Veteran's claimed disabilities.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran reported in a December 1979 claim (VA Form 21-526) that he began receiving treatment for headaches at the VA Medical Center in Atlanta, Georgia (VAMC Atlanta) in June 1979.  The records from this facility that are currently in the file are only dated from May 2011 to October 2014.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, the Veteran reported in a December 2014 letter that he had undergone a total right knee replacement by Dr. Behr earlier that month.  He also reported relevant treatment from Dr. Behr during the March 2015 hearing.  Although some records from Dr. Behr have been obtained and associated with the file, they are only dated to November 2014.  Also, the Veteran reported during the March 2015 hearing that he had received treatment for headaches from "Dr. Blake."  

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with respect to any additional relevant treatment records from Dr. Behr and "Dr. Blake."  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Additionally, efforts should be made to obtain any additional line of duty records regarding the Veteran (especially pertaining to his February 2004 and March 2005 right elbow and right knee injuries.)

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center, the Marine Corps Reserve, and any other appropriate source, and request all line of duty determinations regarding the Veteran's period of service with the Marine Corp Reserve (especially pertaining to his February 2004 and March 2005 right elbow and right knee injuries) and a determination of the type of service the Veteran was performing at the time.

All efforts to obtain these records must be documented. Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a foot/toenail disability, headaches, a knee disability, and a right elbow disability, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete authorizations for VA to obtain all records of his treatment for a foot/toenail disability, headaches, a knee disability, and a right elbow disability from Dr. Behr dated from November 2014 through the present (see the Veteran's letter to the Board received in December 2014), from Dr. Blake (see page 24 of the Board hearing transcript), and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.

3.  Obtain and associate with the file all records of the Veteran's treatment from VAMC Atlanta dated from August 1978 through May 2011 and from October 2014 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  After all efforts have been exhausted to obtain and associate with the file any additional service records and post-service treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current foot/toenail disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current foot/toenail disability identified (i.e., any foot/toenail disability diagnosed since August 2005), the examiner shall answer the following question:
Is it at least as likely as not (50 percent probability or more) that the current foot/toenail disability had its onset during either period of active service from June 1974 to August 1978 and from January 2003 to August 2003, is related to any of the foot/toenail problems documented in service, had its onset during any period of ACDUTRA or INACDUTRA, is due to disease or injury permanently aggravated beyond its natural progression during a period of ACDUTRA, is due to an injury permanently aggravated beyond its natural progression during a period of INACDUTRA, or is otherwise the result of a disease or injury incurred during a period of active service/ACDUTRA or an injury incurred during a period of INACDUTRA?

In formulating the above opinion, the examiner must acknowledge and comment on all foot/toenail disabilities diagnosed since August 2005, all reports of and instances of treatment for foot/toenail problems in the Veteran's service treatment records, and the lay reports of a continuity of foot/toenail symptomatology in the years since service.

The examiner must provide reasons for each opinion given.

5.  After all efforts have been exhausted to obtain and associate with the file any additional service records and post-service treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current headache disability.  All indicated tests and studies shall be conducted.
All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current headache disability identified (i.e., any headache disability diagnosed since August 2005), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current headache disability had its onset during either period of active service from June 1974 to August 1978 and from January 2003 to August 2003, had its onset in the year immediately following either of these periods of service (in the case of any currently diagnosed organic disease of the nervous system), is related to the Veteran's reported head injury in service when he fell from a net on the side of a ship, is related to his headaches in service, had its onset during any period of ACDUTRA or INACDUTRA, is due to disease or injury permanently aggravated beyond its natural progression during a period of ACDUTRA, is due to an injury permanently aggravated beyond its natural progression during a period of INACDUTRA, or is otherwise the result of a disease or injury incurred during a period of active service/ACDUTRA or an injury incurred during a period of INACDUTRA?

In formulating the above opinion, the examiner must acknowledge and comment on all headache disabilities diagnosed since August 2005, all reports of and instances of treatment for headaches  in the Veteran's service treatment records, and the lay reports of a continuity of headache symptomatology in the years since service.

The examiner must provide reasons for each opinion given.

6.  After all efforts have been exhausted to obtain and associate with the file any additional service records and post-service treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current knee disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current knee disability identified (i.e., any knee disability diagnosed since August 2005), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current knee disability had its onset during either period of active service from June 1974 to August 1978 and from January 2003 to August 2003, had its onset in the year immediately following either of these periods of service (in the case of any currently diagnosed arthritis), is related to the Veteran's knee problems in service, is related to his physical duties in service, had its onset during any period of ACDUTRA or INACDUTRA, is due to disease or injury permanently aggravated beyond its natural progression during a period of ACDUTRA, is due to an injury permanently aggravated beyond its natural progression during a period of INACDUTRA, or is otherwise the result of a disease or injury incurred during a period of active service/ACDUTRA or an injury incurred during a period of INACDUTRA?

In formulating the above opinion, the examiner must acknowledge and comment on all knee disabilities diagnosed since August 2005, all reports of and instances of treatment for knee problems in the Veteran's service treatment records, his physical duties in service, and the lay reports of a continuity of knee symptomatology in the years since service.

The examiner must provide reasons for each opinion given.

7.  After all efforts have been exhausted to obtain and associate with the file any additional service records and post-service treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current right elbow disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current right elbow disability identified (i.e., any right elbow disability diagnosed since August 2005), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current right elbow disability had its onset during either period of active service from June 1974 to August 1978 and from January 2003 to August 2003, had its onset in the year immediately following either of these periods of service (in the case of any currently diagnosed arthritis), is related to the Veteran's right elbow problems in service, is related to his physical duties in service, is related to his reported elbow injuries in service while participating in infantry training, had its onset during any period of ACDUTRA or INACDUTRA, is due to disease or injury permanently aggravated beyond its natural progression during a period of ACDUTRA, is due to an injury permanently aggravated beyond its natural progression during a period of INACDUTRA, or is otherwise the result of a disease or injury incurred during a period of active service/ACDUTRA or an injury incurred during a period of INACDUTRA?

In formulating the above opinion, the examiner must acknowledge and comment on all right elbow disabilities diagnosed since August 2005, all reports of and instances of treatment for right elbow problems in the Veteran's service treatment records, his physical duties in service, his report of right elbow injuries in service while performing infantry training, and the lay reports of a continuity of right elbow symptomatology in the years since service.

The examiner must provide reasons for each opinion given.

8.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


